DETAILED ACTION
The following Office action concerns Patent Application Number 16/464,619.  Claims 1-22 are pending in the application.
Claims 12-19 have been withdrawn from consideration as being drawn to non-elected inventions.
The applicant’s IDS has been considered.  Where a translation of a foreign patent document is indicated on the IDS and no translation appears in the record, the entry has been lined through as not being considered.  If an English abstract is provided but a translation of the full document is not provided, then the IDS should note that an English abstract is provided and the translation box should remain unchecked.
Election/Restrictions
A restriction requirement was sent to the Applicant on March 21, 2022.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on April 14, 2022 and elected Group I, claims 1-11 and 20-22, with traverse.  In addition, the applicant elected additive species of alkoxysilane and dopant. In traversing the restriction requirement, the Applicant asserts that the claimed inventions present a contribution over the prior art.  However, the rejections discussed below show that the elected invention was obvious in view of the cited prior art.  Accordingly, claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Objections
Claims 1, 4, 8, 20 and 22 are objected to because they include an extraneous term “[Chem...].”  The extraneous term(s) “[Chem...]” should be deleted.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-11 and 20-22 are rejected under 35 U.S.C. § 112(b) for being indefinite because subscripts m and n in formula 1 have values of 0 to 1.  Assuming that m and n represent the content of each constituent group within the compound, it is unclear how the content of a constituent group can be fractional.  For example, it is unclear what is required when m is 0.5.  
Claim 11 is rejected under 35 U.S.C. § 112(b) because the term “prepared by using the composition” is indefinite regarding the term “using.”  The claim does not set forth any steps involved in a method of using the composition, therefore, it is unclear what method the applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  MPEP § 2173.05(q).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 5-10, 20, 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Otani (US 11,018,303) in view of Kato et al (US 7,341,678).
 Otani teaches a charge-transporting varnish comprising a charge-transporting compound, a non-ionic fluorine-based surfactant and solvent (col. 3, lines 46-50; col. 5, lines 60-65).  The charge-transporting compound includes aniline derivatives (col. 5, line 66 to col. 6, line 3).  The solvent includes cyclohexanol (col. 14, lines 51-52).  The charge-transporting varnish is used to form a charge-transporting film and a hole injection layer of an organic electroluminescent device (col. 1, lines 54-57; col. 3, lines 21-25).
The composition further comprises an arylsulfonic acid dopant having the structure:

    PNG
    media_image1.png
    126
    424
    media_image1.png
    Greyscale

(col. 11, lines 44-55 and col. 13, line 1).  The above dopant satisfies claimed formula (2) and the requirements for a Bronsted acid and electron accepting dopant.
Otani does not teach that the charge-transporting compound has the structure represented by formula (1).
However, Kato et al teaches a charge-transporting varnish comprising an aniline derivative having the structure:

    PNG
    media_image2.png
    143
    343
    media_image2.png
    Greyscale

(col. 4, line 40).  R4-R7 include a sulfonic acid group and a organooxy group (col. 4, lines 43-46).  The organooxy group includes alkoxy having 1-20 carbon atoms (col. 4, lines 56-57 and col. 5, line 8). R1, R2 and R3 include hydrogen (col. 4, lines 39-43).  “m” and “n” are integers representing the number of units such that m+2n is less than or equal to 20 (col. 4, lines 47-49).  Converted to mole fractions, m and n would have values between 0 and 1.  The charge-transporting varnish is used to form a hole-transporting layer or a hole-injection layer of an organic electroluminescent device (col. 3, lines 30-37).  The charge-transporting compound provides excellent conductive characteristics (abstract).  
	Otani and Kato et al are both directed to a charge-transporting varnish.  Otani teaches that a preferred charge-transporting compound is an aniline derivative.  Kato et al teaches a charge-transporting aniline derivative which provides excellent conductive characteristics (abstract).  A person of ordinary skill in the art would have been motivated to combine the charge-transporting compound of Kato et al with the composition of Otani in order to obtain a charge-transporting varnish which provides excellent conductive characteristics.
	 The charge-transporting varnish of Otani in view of Kato is capable of being used in a hole collecting layer of a photovoltaic element of a solar cell because it contains the same components as the claimed composition.
	Claims 2 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Otani (US 11,018,303) in view of Kato et al (US 7,341,678) and Oshima et al (US 10,020,449).
	Otani in view of Kato et al teaches a charge-transporting varnish as described above.  Otani in view of Kato et al does not teach that the varnish contains an alkoxysilane.
	However, Oshima et al teaches a charge transporting buffer layer of a photovoltaic device comprising an alkoxysilane (col. 10, lines 32-45).  The alkoxysilane provides enhanced photoelectric conversion efficiency (abstract; col. 10, lines 28-32).  A person of ordinary skill in the art would have been motivated to combine the alkoxysilane additive of Oshima et al with the charge-transporting varnish of Otani in view of Kato et al in order to obtain an organic electroluminescent device having enhanced photoelectric conversion efficiency.
	Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Otani in view of Kato et al and Ohori et al (US 2015/0225589).
	Otani in view of Kato et al teaches a charge-transporting varnish comprising a non-ionic fluorine-based surfactant as described above.  Otani in view of Kato et al does not teach that the fluorine-based surfactant is represented by claimed formulas (A2) or (B2).
	However, Ohori et al teaches a levelling agent for a conductive ink comprising a fluorinated surfactant Capstone FS-3100 (par. 146 and Table 1).  The levelling agent provides improved wettability and levelling properties to the ink in order to form a uniform film (par. 92-93).  The instant specification teaches that Capstone FS-3100 has the structure represented by formula (A2) or (B2) (spec., par. 36-37).   
	Otani teaches that a fluorine-based surfactant is included in the composition for leveling effect and to improve flatness of the film (col. 3, lines 1-9; col. 5, lines 50-55).  Ohori et al teaches a fluorinated leveling agent which improves leveling properties and produces a uniform film.  A person of ordinary skill in the art would have been motivated to combine the fluorinated leveling agent of Ohori et al with the composition of Otani in view of Kato et al in order to obtained improved leveling properties and a uniform film.
	Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Otani in view of Kato et al and Higashi (US 2018/0002539).
	Otani in view of Kato et al teaches a charge-transporting varnish as described above.  Otani in view of Kato et al does not teach that the varnish is used in a hole collecting layer.
	However, Higashi teaches a charge-transporting varnish for making a charge-transporting film used as a hole collecting layer of a solar cell (par. 21).  
Otani teaches that the charge-transporting varnish produces a charge-transporting thin film having excellent durability and flatness (abstract; col. 3, lines 1-9).  Higashi teaches that a charge-transporting varnish is used to make a hole collecting layer of a solar cell device.  It would have been obvious to a person of ordinary skill in the art to combine the charge-transporting varnish of Otani in view of Kato with the hole collecting layer of Higashi in order to obtain a charge transporting film for a hole collecting layer which provides excellent durability and film flatness.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
May 5, 2022